     Case 1:13-cv-00851-RJL Document 196-1 Filed 04/05/19 Page 1 of 4
USCA Case #17-5281    Document #1771929      Filed: 02/05/2019  Page 1 of 4



                   United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 17-5281                                                   September Term, 2018
                                                              FILED ON: FEBRUARY 5, 2019
LARRY ELLIOTT KLAYMAN AND CHARLES STRANGE,
                  APPELLANTS

MARY ANN STRANGE, ON BEHALF OF THEMSELVES AND ALL OTHERS SIMILARLY SITUATED,
                  APPELLEE

v.

BARACK HUSSEIN OBAMA, ET AL.,
                  APPELLEES


Consolidated with 17-5282

                          Appeals from the United States District Court
                                  for the District of Columbia
                                      (No. 1:13-cv-00851)
                                      (No. 1:13-cv-00881)


       Before: ROGERS, SRINIVASAN, and PILLARD, Circuit Judges.

                                        JUDGMENT

        The court considered this appeal on the record from the United States District Court for the
District of Columbia, and on the briefs and arguments of the parties. The court has given the issues
full consideration and has determined that they do not warrant a published opinion. See D.C. CIR.
R. 36(d). It is hereby

       ORDERED AND ADJUDGED that the judgment of the District Court be AFFIRMED.

        Appellants are individuals who claim that the United States government has spied on them.
They challenge as unconstitutional three separate forms of surveillance: bulk telephony metadata
collection under Section 215 of the USA PATRIOT Act of 2001, codified as amended at 50 U.S.C.
§ 1861; bulk electronic metadata collection under Section 402 of the Foreign Intelligence
Surveillance Act (FISA), codified as amended at 50 U.S.C. § 1842; and the so-called PRISM
program for targeted collection under Section 702 of FISA, codified as amended at 50 U.S.C.
§ 1881a.



                                                 1
     Case 1:13-cv-00851-RJL Document 196-1 Filed 04/05/19 Page 2 of 4
USCA Case #17-5281    Document #1771929      Filed: 02/05/2019  Page 2 of 4


        When Appellants filed suit in 2013, Section 215 of the PATRIOT Act authorized the
government to seek orders from the Foreign Intelligence Surveillance Court (FISC) “requiring the
production of any tangible things . . . for an investigation to obtain foreign intelligence information
not concerning a United States person or to protect against international terrorism or clandestine
intelligence activities.” 50 U.S.C. § 1861(a)(1) (2012). Pursuant to that authority, the government
established a bulk telephony metadata collection program, indiscriminately collecting telephony
metadata from telephone service providers and storing it for up to five years. NSA analysts could
query the collected metadata using selectors as to which there was a reasonable, articulable
suspicion that the selectors were associated with terrorists abroad.

        In 2015, Congress enacted significant changes to the governing statutory regime. See USA
FREEDOM Act of 2015, Pub. L. No. 114-23, §§ 101–107, 129 Stat. 268, 269–73. Unlike its
predecessor, the provision that replaced Section 215 does not authorize bulk collection, instead
requiring FISC applications and orders to contain specific selectors. See 50 U.S.C.
§ 1861(b)(2)(A), (c)(3). The FISC may issue an order only if it finds that there are reasonable
grounds to believe the targeted metadata are relevant to a qualifying investigation and, in the case
of an order for production of call detail records on an ongoing basis, “there is a reasonable,
articulable suspicion that [the] specific selection term is associated with a foreign power [or its
agent] engaged in international terrorism.” Id. § 1861(b)(2)(B)–(C).

        From 2004 until December 2011, the government also operated a bulk electronic metadata
collection program under Section 402 of FISA, known as the “pen register, trap and trace”
provision. But by the end of 2011, the program had been discontinued and all the metadata
gathered thereunder had been destroyed. Statutory amendments since 2011 have altered the
government’s ability to revive the program; specifically, the statute now requires collection to be
tethered to a specific selector. See 50 U.S.C. § 1842(c)(3).

        Section 702 of FISA authorizes targeted content-collection by the government of non-U.S.
persons located outside the United States. See 50 U.S.C. § 1881a(a)–(b). If they wish to exercise
this power, the Attorney General and the Director of National Intelligence must certify to the FISC
that the surveillance adheres to certain minimization procedures and substantive guidelines. See
50 U.S.C. § 1881a(h)(2). Surveillance under that authority is ongoing pursuant to a program
known as PRISM.

        Appellants brought an action seeking, inter alia, an injunction prohibiting future
surveillance, declaratory relief, and expungement of any metadata in the government’s possession
collected from past surveillance. The district court granted the defendants’ motion to dismiss,
holding that the challenge to Section 215 surveillance was moot and that Appellants lacked
standing to pursue their Section 402, PRISM, and expungement claims. Appellants now appeal.

        Appellants first seek an injunction and declaratory relief on the basis that the bulk
collection of telephony metadata under Section 215 is unconstitutional. That claim is moot. The
telephony metadata collection program was terminated during the pendency of the case. And the
“voluntary cessation” doctrine does not save the claim from dismissal on mootness grounds
because an act of Congress, not the volition of the defendants, compelled the termination of the
program. See ABA v. FTC, 636 F.3d 641, 648 (D.C. Cir. 2011).



                                                  2
     Case 1:13-cv-00851-RJL Document 196-1 Filed 04/05/19 Page 3 of 4
USCA Case #17-5281    Document #1771929      Filed: 02/05/2019  Page 3 of 4


        Appellants contend that the new statutory regime is riddled with loopholes that in effect
permit the government to continue wide-scale surveillance. Any cessation, the reasoning goes, is
therefore voluntary rather than statutorily compelled. But the USA FREEDOM Act specifically
forbids the kind of bulk collection challenged in this suit. See 50 U.S.C. § 1861(b)(2)(A), (c)(3).
The cessation of the program therefore was not voluntary.

        Appellants also lack standing to seek expungement of metadata previously collected under
Section 215. The five-year cap on data retention under Section 215 yields to accommodate the
government’s evidence-preservation orders in litigation challenging the collection program. The
data covered by the preservation orders cannot be queried by NSA analysts and is subject to
extensive minimization procedures. Importantly, it must be discarded after the evidence-
preservation obligations expire. Appellants acknowledge that the government must preserve the
metadata until the termination of litigation, and neither party contests that the government must
dispose of the metadata once litigation concludes. Accordingly, the district court held that
Appellants lacked standing because the injury complained of—the retention of the data—is self-
inflicted and not fairly traceable to the government’s conduct. Appellants dispute that holding,
arguing that their injury is not the preservation of the metadata but rather its alleged past collection.
But if Appellants’ injury is only the initial collection of the metadata, as they argue, that injury is
not redressable by the relief they seek (expungement). The upshot therefore is the same:
Appellants lack standing to pursue the claim.

        Similarly, Appellants lack standing to challenge the Section 402 electronic metadata
collection. The unrefuted evidence shows that the government terminated the challenged program
and disposed of the collected electronic metadata before the present suit was filed. There is no
risk that the government will resume its old ways; the USA FREEDOM Act amended Section 402
to forbid the reinstatement of bulk electronic metadata collection. See 50 U.S.C. § 1842(c)(3).
Appellants therefore fail to show injury in connection with their claim concerning Section 402,
with the result that they cannot establish standing.

        Nonetheless, Appellants urge the court to address their claims because they speculate that
the government might have secretly continued its bulk collection in violation of the amended
statute. The government, however, produced uncontroverted evidence that the challenged
programs had ceased, which the district court credited. Appellants provide no reason to doubt that
finding, let alone enough evidence showing it was clear error.

        Finally, as the district court held, Appellants lack standing to challenge the targeted
collection program known as PRISM. The Supreme Court’s decision in Clapper v. Amnesty
International USA, 568 U.S. 398 (2013), involved a challenge to the statute that provides the
authority for the PRISM program. Clapper establishes that Appellants cannot rest their alleged
injury on bare speculation that their contacts abroad will be targeted simply because they reside
“in geographic areas” that they believe to be “a special focus” of the U.S. government. Id. at 406.
Instead, they must allege injury that is “certainly impending” without relying on a “highly
attenuated chain of possibilities.” Id. at 410. Appellants here allege no more than that they
communicate with various individuals in countries Appellants imagine might attract government
surveillance. They provide no more specific reason to suspect their contacts are targets of the
PRISM program or that their own communications will be collected. They therefore have failed
to allege the kind of actual or imminent injury required by Clapper.


                                                   3
     Case 1:13-cv-00851-RJL Document 196-1 Filed 04/05/19 Page 4 of 4
USCA Case #17-5281    Document #1771929      Filed: 02/05/2019  Page 4 of 4



       In sum, Appellants lack standing to challenge the PRISM and Section 402 programs and
to seek expungement of metadata collected under Section 215, and their other challenges to the
Section 215 program are moot. The district court’s dismissal therefore is affirmed.

       Pursuant to D.C. CIR. R. 36(d), this disposition will not be published. The Clerk is directed
to withhold issuance of the mandate until seven days after resolution of any timely petition for
rehearing or rehearing en banc. See FED. R. APP. P. 41(b); D.C. CIR. R. 41(a)(1).

                                          Per Curiam

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Ken Meadows
                                                             Deputy Clerk




                                                 4
